SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

708
CA 14-01857
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


DAVID G. HARRIS, PLAINTIFF-APPELLANT,

                      V                                           ORDER

SYRACUSE UNIVERSITY, NANCY CANTOR, ERIC SPINA,
MELVIN STITH, RANDAL ELDER AND SUSAN ALBRING,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


DAVID G. HARRIS, PLAINTIFF-APPELLANT PRO SE.

WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (THOMAS S. D’ANTONIO OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered April 3, 2014. The order, among other
things, denied the motion of plaintiff for a stay of judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 12, 2015                        Frances E. Cafarell
                                                 Clerk of the Court